Citation Nr: 9905973	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-39 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 21, 1977, to 
April 12, 1977.

This case initially arose from a rating decision of January 
1993 from the San Juan, Puerto Rico, Regional Office (RO).  
In a decision dated in April 1997, the Board of Veterans' 
Appeals (hereinafter the Board) denied entitlement to service 
connection for an acquired psychiatric disorder finding that 
the claim was not well grounded.  The appellant appealed that 
determination to the United States Court of Veterans Appeals 
(Court), which vacated the Board's April 1997 decision 
finding that the veteran did present a well-grounded claim, 
and remanded the case to the Board for further adjudication 
pursuant to its decision.  [redacted].  


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, in keeping with the Court's decision, the 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  Accordingly, the 
Department of Veterans Affairs (VA) has a duty to assist him 
in the development of his claim.  38 U.S.C.A. § 5107(a).  
This duty involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In the present case, since the Court's August 1998 decision, 
the veteran submitted a medical statement in which a private 
physician, Dr. Alvaro, avers that the veteran "developed an 
emotional condition while on active military duty that has 
persisted up to the present time."  However, in reviewing 
the statement, the doctor failed to include specific evidence 
supporting his conclusion.  He notes only that the veteran 
was treated for a psychiatric problem in service and again 
subsequent to service by Dr. Silva (whose treatment began in 
1989), but does not identify any symptoms or other factors 
which link the two periods.  

Further, the Board notes that the veteran was not treated for 
any psychiatric problems until 1989, and that none of the 
psychiatric evaluations and treatment records from 1989 or 
1990 make reference to his period of service as a triggering 
factor, rather, these treatment records, both private and VA, 
almost universally indicate that the veteran's psychiatric 
problems began after he was forced to stop working due to an 
injury sustained in October 1988.  It is not until a November 
1992 evaluation that the veteran's military experiences are 
mentioned as a possible significant factor along with the 
veteran's physical condition.  Given this contradiction in 
medical evidence, the Board finds that this claim must be 
remanded for resolution of this conflict.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

Accordingly, after obtaining any necessary authorization, the 
RO should contact Dr. Alvaro and have him elaborate on the 
basis for his conclusion that the veteran's experiences in 
service were the point of onset for his current psychiatric 
disorder, specifically discussing the significance, or lack 
thereof, of the intervening loss of his job due to injury in 
October 1988.  Additionally, the RO should schedule the 
veteran for a VA psychiatric examination before a board of 
two examiners.  The examiner should review the claims file 
prior to the examination and evaluation of the veteran's 
disorder.  The RO should request that the examiners render an 
opinion as to the date of onset of the veteran's current 
psychiatric disorder as well as its etiology.  They should 
specifically address his experiences and period of treatment 
in service and his subsequent experiences of October 1988 
resulting in the loss of the job he had held for 8 years.  
The RO should notify the veteran of the consequences of 
failing to report for the examination.  38 C.F.R. § 3.655 
(1998).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since 
September 1998 and which may not 
currently be in the claims file.

2.  After obtaining any necessary 
authorization, the RO should contact Dr. 
Luis Raul Alvaro, Condominium Midtown, 
Suite 214, Ave. Munoz Rivera 421, Hato 
Rey, Puerto Rico, 00918, and have him 
elaborate on the basis for his conclusion 
that the veteran's experiences in service 
were the point of onset for his current 
psychiatric disorder as stated in his 
September 15, 1998, statement.  He should 
specifically address the significance, or 
lack thereof, of the veteran's loss of 
his job due to injury in October 1988 
with regard to his psychiatric condition.

3.  After the above referenced actions 
have been completed and any additional 
evidence associated with the claims file, 
the RO should accord the veteran a VA 
psychiatric examination by a Board of two 
examiners.  It is important that the 
examiners review the veteran's claims 
folder prior to the examination.  The 
examiners should be specifically 
requested to confer, discuss, and provide 
opinions as to the date of onset, 
etiology, and current manifestations of 
his psychiatric disorder.  They should 
specifically address his experiences and 
period of treatment in service in 1977 as 
well as his subsequent October 1988 
injury resulting in the loss of the job 
he had held for 8 years.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
reports.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


